DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 July 2021 has been entered.

Status of the Claims
Claims 1-32 and 49-52 are cancelled.
Claims 33-48 are pending and examined herein.
Claims 33-48 are rejected.

Applicant’s Response
Applicant's response, filed 27 July 2021, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this Office action the text presented in italics pertains to the Applicant’s explicit recitations in the claims as amended in the response filed on 27 July 2021 and, in the Specification as filed on 28 September 2017 and, in the amendments to the Specification filed on 25 January 2021 and on 27 July 2021.

Priority
	This case is a continuation of US 14/584,736 filed 29 December 2014, now abandoned, which is a continuation application of US 12/299,303 filed 31 October 2008, now US 8,956,287 which is the US National Stage Entry of International Patent Application  No. PCT/US2007/010688 filed 2 May 2007 which claims benefit under 35 USC § 119(e) of US 60/746,250 filed 2 May 2006.
Acknowledgement is made of Applicant’s claim for priority under 35 USC § 119(e) to US 60/746,250 filed on 2 May 2006. Priority is granted for each of claims 33-48 herein.

Specification
The amendment to the Specification filed on 27 July 2021 is acknowledged and accepted.

Claim interpretation of non-limiting claim limitations
The following recitations are not considered as limiting the scope of the claimed method for the reasons stated below:
“.....to implement a modified therapeutic regimen for the patient based on the recommendation” in claim 31, line 33. This recitation is directed to an intended outcome of sending the generated recommendation to a reviewer computer and does not limit the scope of the claim because it does not recite a positive active step of implementing a modified therapeutic regimen. If the Applicant’s intention is to set forth that the method requires a step of implementing the modified therapeutic regimen, the claim should be amended accordingly.
“.....to correlate a physiological response to the first medical composition having actually been administered to the patient” in claim 34. This recitation is directed to an intended outcome of the step of assessing the actual dosage administration data and, does no limit the scope of the claim because it does not recite a positive active step of correlating a physiological response to the first medical composition having actually been administered. If the Applicant’s intention is to set forth that the method requires a step of correlating a physiological response to the first medical composition having actually being administered to the patient, the claim should be amended accordingly.
“.....to correlate a physiological response to the administration of the first medical composition ” in claim 43, lines 5-6. This recitation is directed to an intended outcome of the step of assessing the actual dosage administration data and, does no limit the scope of the claim because it does not recite a positive active step of correlating a physiological response to the administration of the first medical composition. If the Applicant’s intention is to set forth that the method requires a step of correlating a physiological response to the administration of the first medical composition, the claim should be amended accordingly.
“.....to avoid under-dosing or over-dosing the patient” in claim 48, lines 5-6. This recitation is an intended outcome of the proposal to change the dosing schedule.

Claim interpretation of certain claim terms
The term “medical composition”  is interpreted herein, in light of the Specification, as “a variety of different types of compositions that may be administered to a patient for an ultimate goal of somehow improving the health of the patient, where examples of medical compositions include, but are not limited to: pharmaceuticals or drugs (e.g., which may be available by prescription or over the counter), a vitamin and nutriceuticals, therapeutic fluids, such as infusates, e.g., saline, dialysates, etc., antacids”. See Specification as filed on 28 September 2017 at page 7, lines 3-9.
The term “dosage administration data” is interpreted herein as “is information about whether or not, as well as when, a patient has been administered (either through self-administration or by another individual) a given therapeutic invention, e.g., activity of implantable device, a pharmaceutical dosage, etc. The dosage administration data is confirmatory data for administration of a medical composition to the patient”. See Specification  as filed on 28 September 2017 at page 7, lines 23-28.
The term “dosage” has not been given any special definition. The term dosage (noun), within the field of the pharmaceutical industry, is interpreted herein in view of its dictionary meaning as the amount of a medicine or drug that someone takes or should take, and how often said medicine or drug should be taken. See https://www.collinsdictionary.com/us/dictionary/english/dosage.

Claim Rejections - 35 USC § 112
Second Paragraph
Claims 34, 35, 38-40 and 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Claim 34 recites: “The method of Claim 33, wherein the assessing, by the evaluation module, comprises assessing the actual dosage administration data in combination with the physiological parameter data to correlate a physiological response to the first medical composition having actually been administered to the patient, and wherein the recommendation is based on the correlation”.
Firstly, the recitation that the recommendation is based on the correlation is unclear. As explained in the section on claim interpretation of non-limiting claim recitations above, the recitation of “to correlate a physiological response to the first medical composition having actually been administered to the patient” does not limit the scope of the claim because there is no positive active step recited in the claim for correlating a physiological response to the first medical composition having actually been administered. Lacking a positive active step of correlating a physiological response to the first medical composition having actually being administered, the claim is unclear as to what is the basis for the recommendation. To obviate this rejection, the Examiner suggests amending the claim to recite a positive active step of correlating a physiological response to the first medical composition having actually been administered. Clarification is requested. Secondly, the claim is unclear as to what is the source of information being used for the correlation. The claim does not recite that a physiological response is assessed or determined. Claim 33, from which claim 34 depends, only recites a step of receiving, by the evaluation module, physiological parameter data (see claim 33, lines 24-26). The Specification as filed on 28 September 2017 at page 12, lines 1-2 describes that the physiological parameter data pertains to data “as may be obtained using any convenient sensing device”. While the Specification does not provide a special definition for the term physiological response, the broadest most reasonable interpretation of this term is a change in a physiological parameter, for example, a change in a physiological parameter after a pharmacological intervention. Receiving physiological parameter data does not provide information on a change of said parameter data. Said data needs to be analyzed to ascertain a change or, lack thereof, in the data. If the Applicant’s intention is to set forth that the claim requires a step of determining a physiological response from the analysis of the received physiological parameter data, the claim should be amended accordingly. Clarification is requested.  
For examination purposes prior art teaching or suggesting assessing actual dose administration data in combination with the physiological parameter data and, providing a recommendation to modify a therapeutic regimen will be interpreted as meeting the claimed limitation.
Claim 35 recites: “The method of Claim 34, wherein the physiological response is a negative physiological response or a positive physiological response”.
The claim is unclear because there is no recitation in the claim that a physiological response is determined. Claim 35 depends from claims 33 and 34. Neither claim 33 or claim 34 includes a step of determining a physiological response and, therefore, claim 35 is unclear as what is being categorized as a negative or a positive response. Clarification is requested.
For examination purposes prior art teaching or suggesting determining a metric pertaining the effectiveness of a medication will be interpreted as providing information on a physiological response and therefore will be interpreted a meeting the claimed limitation.
Claim 38 recites: “The method of Claim 33, wherein the first medical composition comprises a first dosage of a first pharmaceutical, and wherein the second medical composition comprises a second dosage of the first pharmaceutical” and, claim 39 recites: “The method of Claim 33, wherein the first medical composition comprises a first dosage of a first pharmaceutical, and wherein the second medical composition comprises at least one dosage of at least one pharmaceutical different than the first pharmaceutical”.
The recitation that a medical composition comprises a dosage of a pharmaceutical is unclear. The term “medical composition” is interpreted herein, in light of the Specification, as a composition that can be administered to a patient such as a pharmaceutical or drug. The term “dosage” is interpreted herein, in view of its dictionary meaning, as the amount of a medicine or drug that someone takes or should take, and how often it should be taken. See the section on Claim interpretation of certain claim terms above. As such, the broadest most resonable interpretation of a medical composition that comprises a dosage of a pharmaceutical is that of a drug or pharmaceutical (medical composition) that comprises the amount of a medicine or drug that someone takes and, how often should it be taken (dosage) which is unclear because a medical composition cannot comprise the amount of a drug that someone takes or should take and how often should be taken. If the Applicant’s intention is to set forth that the claims require a medical composition that comprises an amount of a pharmaceutical agent or drug, the claims should be amended accordingly. Clarification is requested.
For examination purposes of claim 38, prior art teaching or suggesting a first and a second  dose forms, each comprising an effective amount of a same or different drug, will be interpreted as meeting the claimed limitation.
For examination purposes of claim 39, prior art teaching or suggesting a first and a second  dose forms, each comprising an effective amount of a same or different drug, will be interpreted as meeting the claimed limitation.
Claim 40 recites: “The method of Claim 33, wherein the actual dosage administration data further confirms when the administration of the first medical composition occurred”.
The claim is unclear because data per se cannot confirm when the administration of a medical composition occurred. A determination of when an event occurs can only be made by analyzing data associated with at least a time reference or, an event reference. There is no recitation in claim 33 that the generated data is associated with a time stamp, or that the generated data is associated with a time or event reference. As such it is unclear what aspect of the generated data “confirms” when the administration of the medical composition occurred. Clarification is requested.
For examination purposes,  prior art teaching or suggesting generating confirmatory data pertaining the ingestion of a pharmaceutical composition will be interpreted as meeting the claimed limitation.
Claim 43, lines 8-9 recites: “identifying, by the evaluation module, a population of individuals experiencing a physiological response similar to the correlated physiological response”.
The recitation of of experiencing a physiological response similar to the correlated physiological response is unclear. As explained in the section of claim interpretation of non-limiting claim recitations above, the recitation of “.....to correlate a physiological response to the administration of the first medical composition” in claim 43, lines 5-6 is directed to an intended outcome of the step of assessing the actual dosage administration data and, does no limit the scope of the claim because there is no positive active step recited in the claim for correlating a physiological response to an administration of the first medical composition. Since there is no positive recitation that a correlation in being performed, the claim is unclear as to what is the basis for identifying  the population of individuals. To obviate this rejection, the Examiner suggests amending the claim to recite a positive active step of correlating a physiological response to an administration of the first medical composition. Clarification is requested.
Claim 46 recites: “The method of Claim 33, wherein the prescribed therapeutic regimen is associated with a dosing schedule, wherein the first medical composition comprises a first dosage of a first pharmaceutical, and wherein the recommendation further comprises at least one of a proposal to change the first dosage to a second dosage of the first pharmaceutical in the second medical composition, or a proposal to change the dosing schedule in response to non-compliance with the prescribed therapeutic regimen”.
Firstly, the recitation that a first medical composition comprises a first dosage of a first pharmaceutical is unclear. The term “medical composition” is interpreted herein, in light of the Specification, as a composition that can be administered to a patient such as a pharmaceutical or drug. The term “dosage” is interpreted herein, in view of its dictionary meaning, as the amount of a medicine or drug that someone takes or should take, and how often they should take it. See section on Claim interpretation of certain claim terms above. As such, the broadest most resonable interpretation of a first medical composition that comprises a first dosage of a first pharmaceutical is that of a drug or pharmaceutical (medical composition) that comprises the amount of a medicine or drug that someone takes and, how often should it be taken (dosage) which is unclear because a medical composition cannot comprise the amount of a drug that someone takes or should take and how often should should said amount be taken. If the Applicant’s intention is to set forth that the claim requires a first medical composition that comprises an amount of a first pharmaceutical agent or drug, the claim should be amended accordingly. Clarification is requested. Secondly,  the recitation that “a proposal to change the dosing schedule in response to non-compliance with the prescribed therapeutic regimen” is unclear. Claim 46 depends from claim 33 and, the method of claim 33 does not recite a step of determining non-compliance with the prescribed therapeutic regimen. As such, the claim is unclear as to what is the criteria to change the dosing schedule. If the Applicant’s intention is to set forth that the claimed method includes a step of determining non-compliance with the prescribed therapeutic regimen, the claim should be amended accordingly. Clarification is requested.
For examination purposes, prior art teaching or suggesting multiple dose forms, each comprising an effective amount of a drug and, prior art teaching or suggesting a suggestion to change a dosing schedule in response to deviations in compliance with a drug regimen by the patient, will be interpreted as meeting the claimed limitation.
Claim 48 recites: “The method of Claim 33, wherein the prescribed therapeutic regimen is associated with a dosing schedule, wherein the first medical composition comprises a first dosage of a first pharmaceutical, and wherein the recommendation further comprises at least one of a proposal to change the first dosage to a second dosage of the first pharmaceutical in the second medical composition, or a proposal to change the dosing schedule to avoid under-dosing or over-dosing the patient.
The recitation that a first medical composition comprises a first dosage of a first pharmaceutical is unclear. The term “medical composition” is interpreted herein, in light of the Specification, as a composition that can be administered to a patient such as a pharmaceutical or drug. The term “dosage” is interpreted herein, in view of its dictionary meaning, as the amount of a medicine or drug that someone takes or should take, and how often they should take it. See Claim interpretation of certain claim terms above. As such, the broadest most resonable interpretation of a first medical composition that comprises a first dosage of a first pharmaceutical is that of a drug or pharmaceutical (medical composition) that comprises the amount of a medicine or drug that someone takes and, how often should it be taken (dosage) which is unclear because a medical composition cannot comprise the amount of a drug that someone takes or should take and how often should should said amount be taken. If the Applicant’s intention is to set forth that the claim requires a first medical composition that comprises an amount of a first pharmaceutical agent or drug, the claim should be amended accordingly. Clarification is requested. 
For examination purposes of claim, prior art teaching or suggesting a dose forms comprising an effective amount of a drug and, proposing a change from a first dose form to a second dose form will be interpreted as meeting the claimed limitation.
Claim 47 is rejected for depending on a rejected base claim.
35 USC 112 Rejection-Response to Arguments
Applicant’s arguments filed on 27 July 2021 have been considered. A new grounds of rejection based on further consideration of the claims and the amendments herein has been set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
A. Claims 33-42 and 46-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0237719 to Jones in view of 2004/0073454 to Urquhart.
This is a new grounds of rejection and is based on further consideration of the claims herein.
Jones teaches a method and a system for monitoring and analyzing compliance with an internal dosing regimen (Abstract).
With regard to claim 33, Jones teaches a method for customizing a therapeutic regimen for a patient, (Abstract, ¶ 31).
the method comprising: 
generating, by a first device while inside the patient, actual dosage administration data comprising confirmatory data that a first medical composition associated with a prescribed therapeutic regimen has actually been administered to the patient, (¶ 13, 33-42; Figures 1 and 2). Jones teaches a signaling dose form (10) comprising a device (16) that generates a signal upon contact with fluids in the gastrointestinal tract that indicates that the dose form (10) has, in fact, been ingested. 
wherein the first device is physically associated with the first medical composition; (¶ 33 and Figure 1).
transmitting, by the first device, the actual dosage administration data, to a signal receiving device associated with a body of the patient, (¶ 32-45, 49-50 and Figure 5). Jones teaches that the signal is received by a monitor positioned in the user’s body.
using the body of the patient as a conductive medium; (Figure 2).
accessing, by an evaluation module associated with an evaluation computer system, the actual dosage administration data from the signal receiving device (¶ 49; Figure 5). Jones teaches that the collected data points comprising information on the ingestion of the dosage is made accessible to an analyzer.
based on the transmission of the actual dosage administration data from the first device to the signal receiving device, confirming, by the evaluation module, that the first medical composition associated with the prescribed therapeutic regimen has actually been administered to the patient (Abstract, ¶ 12, 47; Figures 3-5). Jones teaches that confirmation that the patient  is complying with the prescribed drug regime is based on the analysis of data performed by the analyzer. 
receiving, by the evaluation module, supplemental data associated with the patient, wherein the supplemental data comprises physiological parameter data detected from the body of the patient (¶ 11, 49 and Figure 5). Jones teaches that the dose form provides additional information as data points including internal body temperature. All data points are received by the receiving device and, the data is analyzed by the analyzer.
assessing, by the evaluation module, the actual dosage administration data and the supplemental data (¶ 57).
Jones does not teach that the method includes generating, by the evaluation module, a recommendation to modify the prescribed therapeutic regimen, the recommendation comprising at least one option that the patient be provided with a second medical composition different than the first medical composition; and sending, by the evaluation module, the generated recommendation to a reviewer computer system to implement a modified therapeutic regimen for the patient based on the recommendation (as in claim 33).
Urquhart teaches a method for analyzing data on patient compliance with a prescribed drug regimen (¶ 1). The method includes generating a recommendation. The recommendation includes an option to change the prescribed drug or dosing regimen (¶ 32-33 and 46). The generated recommendation is transmitted from a webserver to the a reviewing physician’s computer (¶ 22 and 25).
Jones and Urquhart are directed to methods for analyzing patient compliance with a prescribed regimen.
Thus, Jones and Urquhart are directed to the same field of endeavor.
It would have been prima face obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Jones with Urquhart. One would have been motivated to do so and had a resonable expectation of success because, as explicitly set forth by Urquhart, a disadvantage of known medication event monitoring methods (as in Jones) is that they do not provide the physician with advice on how to bring the patient into better compliance with the prescribed regimen (see Urquhart at ¶ 4). The skilled artisan would recognize that modifying the method by Jones to generate a recommendation to change the prescribed drug or dosing regimen would improve Jones’s method by providing advice to the physician on how to improve patient’s compliance which is of relevance to Jones who is explicitly directed to improving patient compliance (see Jones at ¶ 31, 60 and 87-92).
Neither Jones for Urquhart teach that the recommendation comprising an option that the patient be provided a second medical composition includes that said medical composition be associated with a second device. However, it would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to modify the method by Jones as modified by Urquhart so that the generated recommendation includes that that the provided medical composition be associated with a second device. A person of ordinary skill in the art would recognize that for Jones to achieve the intended purpose of monitoring compliance, the medical compositions provided to the patient needs to be associated with a device for transmitting actual ingestion data. See Jones at 13, 33-42; Figures 1 and 2. As such, the skilled artisan would be motivated for such modification. 
With regard to claim 34, see Jones at Abstract, ¶ 11, 12, 47 and 49; Figures 3-5. Jones teaches that the confirmation that the patient  is complying with the prescribed drug regimen is based on the analysis of data performed by the analyzer. Jones teaches that the dose form provides additional information as data points including internal body temperature. All data points are received by the receiving device and the is data analyzed by the analyzer. With the provisions by Urquhart, the method includes providing a recommendation to modify a therapeutic regimen.
With regard to claim 35, see Jones at ¶ 31.
With regard to claim 36, see Jones at ¶ 11.
With regard to claim 37, Jones as modified by Urquhart teaches generating a recommendation to modify the prescribed therapeutic regiment. The recommendation includes an option to provide a patient with a with a second device physically associated with a second medical composition different from the first medical composition.  Neither Jones nor Urquhart teach that the recommendation comprises a proposal that a manufacturer produce the second device associated with the second medical composition (as in claim 37). However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method by Jones as modified by Urquhart so that the generated recommendation include proposal that a manufacturer produce the second device associated with the second medical composition. The skilled artisan would be motivated for such modification because the method by Jones, as modified by Urquhart, requires that the recommended second medical composition be administered to the patient and, therefore said medical composition with the associated second device needs to be produced by a manufacturer. As such, the skilled artisan would be motivated to modify the recommendation in the the method by Jones as modified by Urquhart to include a proposal that a manufacturer produce the second device.
With regard to claim 38, see Jones at ¶ 11-13, 29, 34 and 40. 
With regard to claim 39 see Jones at ¶ 11-13, 29, 34 and 40.  With the provisions by Urquhart, Jones teaches that the recommendation includes a change in the prescribed drug from a less to a more forgiving pharmaceutical. See Urquhart at ¶ 32. As such, Jones as modified by Urquhart teaches that the pharmaceutical of the first medical composition is different from the pharmaceutical of the second medical composition.
With regard to claim 40, see Jones at ¶13, 33-42; Figures 1 and 2.
With regard to claim 41,  see Jones at ¶ 13, 33-45, 49-50 and Figures 1, 2 and 5.
With regard to claim 42, see Jones at Abstract and ¶ 11. 
With regard to claims 46 and 47, Jones teaches the verification of a patient compliance with a dosing regimen. See Jones at ¶ 14. The dictionary meaning of the term dosing regimen is the schedule of doses of a therapeutic agent per unit time. As such, Jones teaches that the prescribed therapeutic regimen is associated with a dosing schedule (as in claim 46). Jones also teaches that the first medical composition comprises a first dosage of a first pharmaceutical (as in claim 46). See Jones at ¶ 11-13, 29, 34 and 40. With with the provisions by Urquhart, Jones teaches that the recommendation further comprises a proposal to change the dosing schedule in response to non-compliance with the prescribed therapeutic regimen (as in claim 46) and that the non-compliance comprises missing the first dosage of the first pharmaceutical  based on the dosing schedule (as in claim 47). See Urquhart at ¶ 32-33 and 46 which describe that  the recommendation includes an option to change the prescribed drug or dosing regimen and, said recommendation is in response to deviations in compliance by the patient. Urquhart describes patient compliance as the extent to which the patient's recorded dosing history corresponds to the prescribed dosing regimen. See Urquhart at ¶ 4.
With regard to claim 48, Jones teaches the verification of a patient compliance with a dosing regimen. See Jones at ¶ 14. The dictionary meaning of the term dosing regimen is the schedule of doses of a therapeutic agent per unit time. As such, Jones teaches that the prescribed therapeutic regimen is associated with a dosing schedule. Jones also teaches that the first medical composition comprises a first dosage of a first pharmaceutical. See Jones at ¶ 11-13, 29, 34 and 40. With the provisions by Urquhart, the recommendation further comprises a proposal to change the dosing schedule to avoid under-dosing or over-dosing the patient, see Urquhart at ¶ 32-33 and 46 which describe that the recommendation includes an option to change the prescribed drug or dosing regimen.
B. Claims 44 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0237719 to Jones in view of 2004/0073454 to Urquhart as applied to claim 33 above, in further view of US 6,024,699 to Surwit.
This is a new grounds of rejection and is based on further consideration of the claims herein.
	Jones teaches a method for monitoring patient adherence to a medication regimen. The method includes receiving supplemental data associated with the patient. With the provisions by Urquhart the method includes generating a recommendation to modify the prescribed therapeutic regimen and sending the generated recommendation to a reviewer computer system.
	However, neither Jones nor Urquhart teach that the supplemental data received  further comprises at least one of historical data or projected data associated with the patient, and wherein the recommendation is generated based on the at least one of the historical data or the projected data (as in claim 44) and, that the historical data comprises lifestyle data associated with the patient and the projected data comprises future activity data associated with the patient (as in claim 45).
	Surwit teaches a system and a method for monitoring medication intake (Abstract, col. 2, lines 25-30; col. 7, lines 20-50 and Table 1). The method includes receiving and storing patient data and using the stored patient data to generate medicine dosage recommendations to a patient (col. 2, lines 45-50). The received and stored patient data includes behavioral data including diet and exercise (col. 7, lines 40-45 and Table 1).
	Jones in view of Urquhart as modified and Surwit are directed to methods for monitoring medication intake.
Thus, Jones in view of Urquhart as modified and Surwit are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Jones in view of Urquhart as modified with Surwit. One would have been motivated to do so and had a reasonable expectation of success in doing so because all elements were known in the art and Surwit teaches patient related data received during adherence monitoring can include diet and exercise data (lifestyle data) and, Surwit teaches that medicine dosage recommendations can be based on diet and exercise data. See Surwit at col. 2, lines 45-50 and Table 1.


Examiner’s statement of the reasons why claim 43 appears to be free of art.
(A) Claim 43, as currently amended, appears to be free of art under 35 USC 102 and 35 USC 103 as the prior art does not teach or fairly suggests a method for customizing a therapeutic regimen for a patient comprising a step of generating, by an evaluation module, a recommendation including at least  one option to provide a patient with a second medical composition, wherein the method further comprises identifying, by the evaluation module, a population of individuals experiencing a physiological response similar to the correlated physiological response, wherein the population of individuals is associated with similar actual dosage administration data and similar physiological parameter data as the patient. The prior art does not teach or fairly suggests that the generated recommendation further comprises a proposal to review at least one other option of the recommendation in the context of the population of individuals experiencing the physiological response similar to the correlated physiological response before modifying the prescribed therapeutic regimen.
The closest related prior art to Urquhart (cited in this office action) teaches a method for monitoring patient drug compliance which includes a step of providing a recommendation to modify a dosing regimen including an option to modify the drug administered to the patient. While Urquhart teaches that the method includes the analysis of dosing history by comparing a patient’s dosing data to a basic population model for a particular drug and dose, there is no teaching or suggestion in Urquhart that the population data used in the analysis pertains to a population of individuals with similar dosage administration data and with similar physiological parameter data. In Urquhart the population data pertains to the drug, the dose and the effect of the drug in question at particular degrees of compliance with a prescribed regimen. See Urquhart at ¶ 26-28. There is no teaching in Urquhart that the population data includes physiological parameter data and actual dosage administration data generated by a first device. Further, there is no teaching in Urquhart that the recommendation includes a proposal to review an option of said recommendation in the context of the population data before modifying a therapeutic regimen. In Urquhart, the population data is used to generate a patient-specific model for analysis of dosing history in order to provide advice to the physician regarding a recommended course of action . See Urquhart at ¶ 28-30. 

35 USC  101 Rejection-Response to Arguments
Applicant’s arguments filed on 27 July 2021 have been considered.
(A) Claims 33-48, as currently amended, appear to be statutory and patent eligible under 35 USC 101 because, while the claims recite abstract ideas as mental processes including: assessing the actual dosage administration data and the supplemental data (claim 33, lines 27-28), confirming that a first medical composition associated with a prescribed therapeutic regimen has actually been administered to the patient (claim 33, lines 21-23) and generating a recommendation to modify a prescribed therapeutic regimen (claim 33, lines 28-31), the claims also recite elements in addition to the recited abstract ideas which, when considered in combination, are not well-understood, routine and conventional in the field. These additional elements include: generating, by a first device while inside the patient, actual dosage administration data comprising confirmatory data that a medical composition has been administered to the patient, wherein the first device is physically associated with the first medical composition; transmitting, by the first device  the actual dosage administration data to a signal receiving device associated with the body of the patient using the body of the patient as a conducive medium; accessing the actual dosage administration data from the signal receiving device; receiving supplemental data comprising physiological parameter data  data and, sending the generated recommendation to a reviewer computer system. Since these elements, when considered in combination, are not well-understood, routine and conventional in the field of drug compliance monitoring they provide an inventive concept under step 2(B) of the patent eligibility analysis

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1631